                        IN THE UNITED STATES DISTRJCT COURT
                    FOR THE EASTERN DISTRJCT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   Case No. 5:20-CV-00135-M

                                                 )
KEVIN COPP AGE,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
                                                                       ORDER
V.                                               )
                                                 )
CITY OF RALEIGH,                                 )
                                                 )
       Defendant.                                )
_ __________                                     )


       Before the court is Defendant's Motion for Partial Dismissal of Amended Complaint [DE

27]. Defendant seeks dismissal pursuant to Fed. R. Civ. P. 12(b)(6) for the Plaintiffs purported

failures to allege (in part) a timely discrimination claim and to plausibly allege a hostile work

environment claim in violation of Title VII of the Civil Rights Act of 1964 ("Title VII"). For the

reasons that follow, the motion is granted.

I.     Statement of Facts

       The following are factual allegations (as opposed to statements of bare legal conclusions,

unwarranted deductions of fact, or unreasonable inferences) made by the Plaintiff in the operative

Amended Complaint (DE 24), which the court accepts as true pursuant to King v. Rubenstein, 825

F.3d 206,212 (4th Cir. 2016).

       Defendant hired Plaintiff to work for the Raleigh Fire Department in May 1994. Since that

time, Plaintiff has received numerous commendations and awards; for example, in 2009, Plaintiff

was recognized as "Firefighter of the Year" by the American Legion, Raleigh Post 1. In addition,

Plaintiff has been promoted from firefighter to captain, then ultimately from captain to his current




          Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 1 of 14
position as a division chief, only the third African American to receive such promotion in the Fire

Department' s history. During his time as Captain, he also served as a Recruit Academy instructor

where he trained both new recruits and veteran firefighters. Since his last promotion in 2017,

Plaintiff has been the only African American Division Chief employed by the Defendant.

       During this period, Plaintiff also earned his master' s degree in Crisis Management and

Disaster Management, and he is currently pursuing his doctorate in Executive Leadership and

Organizational Development. Plaintiff believes he has more relevant educational and professional

experience than any other Division Chief in the Fire Department.

       In February 1963, the Fire Department hired its first African American firefighter, Larry

Gene Williams, who resigned three years later. The Fire Department' s second African American

firefighter, Welton Jones, was hired in March 1963 ; he was interviewed in 2007 during which he

stated, "[the Fire Department] kept hiring whites ... Then, when I would complain about it, they

would stick a black in every now and then ... There are stations in Raleigh right now where there

is not one black .. . I'm going to fight it all the way." At the time Mr. Jones gave his interview,

there were 549 employees in the Fire Department, 81 of which (14%) were minorities. Twelve

years later, on December 22, 2019, there were 621 employees in the Fire Department, 81 of which

were minorities.

       In or about 2012, Plaintiff applied for the position of Training Academy Coordinator, but

then-Assistant Chief Brad Harvey hired a white male with less experience and fewer qualifications

than Plaintiff, and who Plaintiff had previously trained. Later that year, Plaintiff applied for the

position of Hazardous Material Coordinator, but Assistant Chief Harvey hired a white male with

less experience and fewer qualifications than Plaintiff, and who Plaintiff had previously trained.

In or about 2015 , Plaintiff communicated to his supervisors that he wanted to be considered for



                                                 2

          Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 2 of 14
the position of Safety Officer with the Fire Department, but Assistant Chief Harvey (and others)

hired a white male with less experience and fewer qualifications than Plaintiff, and who Plaintiff

had previously trained. In or about 2017, Plaintiff communicated to his supervisors that he wanted

to be considered for the position of Division Chief of Training, but then-Chief John McGrath hired

a white male with less experience and fewer qualifications than Plaintiff, and who Plaintiff had

previously trained. Plaintiff believes that Harvey, in his role as Assistant Chief, did not promote

any African Americans when he had discretion to make any such decisions. Harvey retired from

the Fire Department in 2017. After Harvey ' s retirement, Plaintiff applied for and was promoted

to the division chief position.

       On or about March 4, 2019, when Plaintiff was off duty, he was charged with "driving

under the influence" ("DUI"); he was eventually convicted of the charge on or about July 10, 2019.

On or about March 21 , 2019, the Fire Department' s Office of the Fire Chief published an

Administrative Directive titled, "Impaired Driving Offenses," which directed that " [a]n employee

. . . [who] is eligible for promotion on a concurrent promotional list will be ineligible for the current

promotion if charged and convicted with an impaired driving offense." While the Administrative

Directive was published with an effective date of March 1, 2019, the Office of the Fire Chief issued

two other policies on March 21 , 2019 that had effective dates of March 21 , 2019. Plaintiff believes

that the Office of the Fire Chief had never issued new policies with effective dates prior to the

publication date and that the purpose of backdating the "Impaired Driving Offenses"

Administrative Directive was to provide a racially neutral pretext for denying Plaintiff further

promotions. Plaintiff also believes that the Fire Department has promoted white firefighters who

have been subject to the March 2019 Administrative Directive.

       In October 2019, Plaintiff communicated to his supervisors that he wanted to be considered



                                                   3

           Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 3 of 14
for the role of Assistant Chief, which requires the following qualifications: (a) bachelor' s degree

or equivalent (applicants may substitute additional relevant experience for the required education);

(b) at least ten years of progressively responsible relevant experience (applicants may substitute

additional relevant education for the required experience); (c) knowledge of spreadsheet software

and word processing software; and (d) a regular driver's license (Hazmat operations preferred,

Firefighter II preferred, Instructor certification preferred, Inspector certification preferred).

Plaintiff met or exceeded all of the required qualifications to serve as Assistant Chief at the time

he sought the position but, citing Plaintiffs March 2019 DUI charge, Defendant did not promote

Plaintiff and, instead, promoted a white male, Ronny Mizell, to the position. Mr. Mizell had less

relevant educational experience, fewer relevant credentials, and less professional experience than

Plaintiff. Plaintiff believes that Mr. Mizell did not meet the requirements for the position as stated

in the job description.

       In or about November 2019, Defendant rehired Brad Harvey to serve as the city's Interim

Fire Chief. On or about November 29, 2019, Plaintiff applied for the position of Division Chief

of Service, which required the following qualifications: (a) a bachelor' s degree in fire science or

directly related field, six years of fire service experience and two years of supervisory experience;

and (b) depending on assignment, some positions may require: a valid North Carolina Class C

Driver' s License with a satisfactory driving record and additional specialty 9 training and North

Carolina firefighting, emergency medicine, and/or hazardous materials response certifications.

Plaintiff met or exceeded all of the required qualifications to serve as a Division Chief of Service

at the time he sought the position. Citing Plaintiffs March 2019 DUI charge, Defendant did not

promote Plaintiff but, instead, Interim Chief Harvey hired a white male, Alan Wilson, who had

less experience and fewer qualifications than Plaintiff, and who Plaintiff had previously trained.



                                                  4

           Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 4 of 14
Plaintiff believes that Mr. Wilson did not actually seek the position, but he was recruited by Harvey

to prevent the Plaintiff from securing the position.

       Plaintiff believes his charge and conviction for driving under the influence has no effect on

his competency or ability to perform any of the jobs for which he has applied since March 2019.

On or about December 21, 2019, Plaintiff filed two grievances with Defendant, complaining of

discrimination in Defendant's promotions practice and specifically stating that Defendant's

retroactive application of its Impaired Driving Offenses Administrative Directive constituted

harassment and was a result of race discrimination.        Defendant has not responded to these

gnevances.

II.    Procedural History

       Based on these allegations, Plaintiff asserts claims for race discrimination and for a hostile

work environment (or, "harassment"), both in violation of Title VII.          Compl. at   11 81-94.
Defendant seeks dismissal of a portion of Plaintiffs first claim, to the extent Plaintiff bases it on

conduct occurring before March 6, 2019, the date set forth in Plaintiffs charge of discrimination

filed with the Equal Employment Opportunity Commission ("EEOC"). Defendant also argues that

dismissal of Plaintiffs hostile work environment claim is proper to the extent Plaintiff relies on

conduct before March 6, 2019 and, otherwise, for Plaintiffs failure to state a plausible claim.

       Plaintiff counters that his claims are not based on conduct alleged to have occurred before

March 6, 2019, and his hostile work environment claim is both plausible and viable, in that it falls

within the scope of his EEOC charge. Defendant replies that, under prevailing law, Plaintiff has

not exhausted his administrative remedies, as required, since the EEOC charge does not encompass

the hostile environment claim; in the alternative, Defendant contends the conduct Plaintiff alleges

for his harassment claim is not objectively severe or pervasive.



                                                  5

          Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 5 of 14
III.   Legal Standards

       When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all of

the well-pleaded factual allegations contained within the complaint and must draw all reasonable

inferences in the plaintiff's favor, Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017), but

any legal conclusions proffered by the plaintiff need not be accepted as true, Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) ("[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice."). The Iqbal Court made clear

that "Rule 8 marks a notable and generous departure from the hypertechnical, code-pleading

regime of a prior era, but it does not unlock the doors of discovery for a plaintiff armed with

nothing more than conclusions." Id. at 678-79.

       To survive a Rule 12(b)( 6) motion, the plaintiff's well-pleaded factual allegations, accepted

as true, must "state a claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550

U.S . 544, 570 (2007). Twombly's plausibility standard requires that a plaintiff's well-pleaded

factual allegations "be enough to raise a right to relief above the speculative level," i.e., allege

"enough fact to raise a reasonable expectation that discovery will reveal evidence of illegal

[conduct]." Id. at 555-56. A speculative claim resting upon conclusory allegations without

sufficient factual enhancement cannot survive a Rule 12(b)(6) challenge. Iqbal, 556 U.S. at 678-

79 ("where the well-pleaded facts do not permit the court to infer more than the mere possibility

of misconduct, the complaint has alleged--but it has not 'show[n]'-- 'that the pleader is entitled to

relief."' (quoting Fed. R. Civ. P. 8(a)(2)); Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

("'naked assertions' of wrongdoing necessitate some ' factual enhancement' within the complaint

to cross 'the line between possibility and plausibility of entitlement to relief."' (quoting Twombly,



                                                  6

          Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 6 of 14
550 U.S. at 557)).

IV.     Analysis

        The court finds the Plaintiffs concession- that he does not base his first claim for relief

on conduct alleged to have occurred before March 6, 2019- resolves the portion of Defendant's

motion seeking partial dismissal of Claim One. The motion will be granted in that respect. 1 The

court will, therefore, proceed to determine whether Defendant demonstrates that dismissal of

Claim Two is proper.

        A.      Did the Plaintiff Exhaust Administrative Remedies as Required for Claim Two?

        Before a plaintiff may assert a Title VII claim in federal court, he must exhaust his

administrative remedies by filing a charge of discrimination with the EEOC. Hentosh v. Old

Dominion Univ., 767 F.3d 413 , 416 (4th Cir. 2014) (citation omitted). The Supreme Court has

recently determined that "Title VII ' s charge-filing requirement is a processing rule, albeit a

mandatory one," not a jurisdictional prerequisite. Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843 ,

1851 , 204 L. Ed. 2d 116 (2019) . Therefore, Defendant has properly raised this defense pursuant

to Rule 12(b)( 6) at this stage of the litigation.2

        The allegations contained in an administrative charge of discrimination generally limit the

scope of any subsequent judicial complaint. Hentosh, 767 F.3d at 416 (citing King v. Seaboard



1
  To be clear, to the extent that Plaintiff alleges discrete acts of discrimination prior to June 23 ,
2019 (180th day prior to filing of charge of discrimination), any claim based on such acts is
dismissed as untimely. See Belton v. City of Charlotte , 175 F. App ' x 641 , 652 (4th Cir. 2006)
(citing 42 U.S.C. § 2000e- 5(e)(l)). This finding does not affect the court' s permissible
consideration of Plaintiffs alleged employment history for the present analysis. See Guessous v.
Fairview Prop. Invs., LLC, 828 F.3d 208, 222 (4th Cir. 2016).
2
  In addition, courts may "consider documents attached to the complaint, see Fed. R. Civ. P. lO(c),
as well as those attached to the motion to dismiss, so long as they are integral to the complaint and
authentic." Philips v. Pitt Cty. Mern 'l Hosp. , 572 F.3d 176, 180 (4th Cir. 2009). Here, the court
considers a copy of Plaintiffs charge of discrimination, which is attached to the operative pleading
and of which no party disputes its authenticity.

                                                      7

             Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 7 of 14
Coast Line R.R. , 538 F.2d 581 , 583 (4th Cir. 1976) (stating that a subsequent civil suit "may

encompass only the ' discrimination stated in the [EEOC] charge itself or developed in the course

of a reasonable investigation of that charge'")); see also Smith v. First Union Nat '! Bank, 202 F.3 d

234,247 (4th Cir. 2000) ("A plaintiffs EEOC charge defines the scope of her subsequent right to

institute a civil suit.").   "Only those discrimination claims stated in the initial charge, those

reasonably related to the original [administrative] complaint, and those developed by reasonable

investigation of the original complaint may be maintained in a subsequent Title VII lawsuit."

Tonkin v. Shadow Mgmt. , Inc., 605 F. App 'x 194, 194 (quoting Evans v. Techs. Applications &

Serv. Co., 80 F.3d 954,963 (4th Cir. 1996)); see also Bryant v. Bell At!. Maryland, Inc., 288 F.3d

124, 132 (4th Cir. 2002) (quoting Chisholm v. United States Postal Serv., 665 F .2d 482, 491 (4th

Cir. 1981)) ("An administrative charge of discrimination does not strictly limit a Title VII suit

which may follow; rather, the scope of the civil action is confined only by the scope of the

administrative investigation that can reasonably be expected to follow the charge of

discrimination.").

        Plaintiffs charge of discrimination, a copy of which is attached to the Amended Complaint,

states in its "particulars" section: "Since on or around March 6, 2019, I believe I have been

harassed and discriminated against, because of my race, Black. I have inquired/expressed interest

in at least seven (7) positions, but I have been overlooked for advancement opportunities." DE 24

at 15 . Defendant argues that " [n ]othing in Plaintiffs Charge suggests that he was denied

promotions due to an invidious practice not to promote African Americans" and " [n]o hostile work

environment claim would naturally have arisen from the EEO's investigation of this Charge."

Plaintiff counters that Defendant was placed on notice of his harassment complaint, both by the

charge itself and by formal grievances Plaintiff filed with Defendant the day after he filed the



                                                  8

           Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 8 of 14
charge of discrimination. Defendant replies that EEOC charges mentioning only discrete acts of

discrimination and charges that reference occurrences different than those alleged in subsequent

litigation are insufficient to support allegations of a hostile work environment.

       The court finds Plaintiffs harassment claim exceeds the scope of his charge of

discrimination and, thus, Plaintiff has failed to exhaust the required administrative remedies for

his second claim for relief. The Fourth Circuit instructs that a hostile work environment prohibited

by Title VII exists " [w]hen the workplace is permeated with discriminatory intimidation, ridicule,

and insult that is sufficiently severe or pervasive to alter the conditions of the victim's employment

and create an abusive working environment." Boyer-Liberto v. Fontainebleau Corp., 786 F.3d

264, 277 (4th Cir. 2015) (quoting Harris v. Forklift Sys. , Inc., 510 U.S. 17, 21 (1993)). " [T]o

prevail on a Title VII claim that a workplace is racially hostile, ' a plaintiff must show that there is

(1) unwelcome conduct; (2) that is based on the plaintiffs . . . race; (3) which is sufficiently severe

or pervasive to alter the plaintiffs conditions of employment and to create an abusive work

environment; and (4) which is imputable to the employer."' Id. (quoting Okoli v. City ofBaltimore,

648 F.3d 216, 220 (4th Cir. 2011)).

       In arguing the plausibility of his hostile work environment claim, Plaintiff asserts that his

claim is supported by allegations in the Amended Complaint demonstrating not only that he has

been repeatedly denied career advancement since 2012 while promotions were offered to less

qualified white employees, but also that other non-white firefighters have suffered the same

treatment as evidenced by the fact that "the percentage of minority employees in the Department

has declined over the last twelve years." Resp. at 7, DE 32.           Plaintiff also alleges that the

Administrative Directive related to "Impaired Driving Offenses" has been applied to deny him

promotions but has not been likewise applied to white employees. Am. Compl.          ,r 60.


                                                   9

           Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 9 of 14
       Plaintiff's charge of discrimination lists only the discrete acts of failures to promote and

does not mention Defendant's treatment of other non-white firefighters, statistics concerning non-

white employees in the Department, or the application of the Administrative Directive to Plaintiff

or any other employee. The Fourth Circuit has "held that the allegation of a discrete act or acts in

an administrative charge is insufficient when the plaintiff subsequently alleges a broader pattern

of misconduct." 3 Chacko v. Patuxent Inst. , 429 F.3d 505, 509 (4th Cir. 2005); see also Nat'! R.R.

Passenger Corp. v. Morgan, 536 U.S. 101 , 115 (2002) ("Hostile [work] environment claims are

different in kind from discrete acts."). Allegations of discrete acts such as failures to promote,

demotions, or terminations are not allegations of a hostile work environment. Id. at 511 n.2.

Moreover, a reasonable investigation into Plaintiff's "expressed interest in at least seven (7)

positions" for which he had "been overlooked" could not be expected to lead to discovery of

failures by the Defendant to promote other non-white employees or of the application of the

Administrative Directive to Plaintiff but not white employees. See id. at 512. Finally, Plaintiff's

mention of "harassment" in the charge is itself insufficient since it is a "broad" term that may

"encompass a limitless number of other factual worlds." Id. The court must conclude that the



3
  This court notes a subsequent opinion by the Fourth Circuit addressing whether discrete acts may
be considered for purposes of determining the timeliness of a hostile environment claim. See
Guessous, 828 F.3d at 223 ("the issue in this case is whether non-time-barred discrete acts can be
considered part of the ' series of separate acts that collectively' create a hostile work environment,
.. . thus rendering a hostile-environment claim timely under the continuing-violation doctrine.").
In Guessous, the court reversed a district court' s opinion rejecting a continuing violation argument
"because .. . discrete acts are separately actionable, [so] they cannot comprise part of a hostile
work environment claim." The Fourth Circuit concluded, "So long as the act is part of the pattern
of discriminatory treatment against the employee, then that act should be sufficient for purposes
of the continuing-violation doctrine, even if the act would otherwise qualify as a discrete act that
is independently actionable." Id. Because Guessous involved an analysis of a timeliness
(continuing violation) defense rather than a failure to exhaust defense, this court finds Guessous
distinguishable in analyzing the defense raised to Plaintiff's second claim for relief.



                                                 10

          Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 10 of 14
factual allegations in the Amended Complaint are not reasonably related to the factual allegations

in the charge of discrimination and, therefore, the Plaintiffs hostile work environment claim has

exceeded the scope of the EEOC charge. As such, Plaintiff fails to state a plausible second claim

for relief having failed to exhaust required administrative remedies.

       B.       Does the Plaintiff State a Plausible Claim for Hostile Work Environment?

       Defendant argues that, even if Plaintiff had sufficiently exhausted administrative remedies,

he has failed to allege plausibly that Defendant's conduct was objectively severe or pervasive as

necessary to state a plausible claim for hostile work environment. Plaintiff counters that he need

not plead a prima facie case and that his allegations are sufficient at this stage of the litigation.

       Establishing the third element of a hostile work environment claim-that the offending

conduct was "sufficiently severe or pervasive to alter the conditions of [ ] employment and create

an abusive work environment"-requires that "the plaintiff show that the work environment was

not only subjectively hostile, but also objectively so." Bonds v. Leavitt, 629 F.3d 369, 385 (4th

Cir. 2011) (citing EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008)). Such proof

depends upon the totality of the circumstances, including "the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee' s work performance." Id.

       Defendant cites a Fourth Circuit opinion issued in August 2019 to support its argument that

an employer's failures to promote are insufficient to rise to the level of a hostile work environment.

Mot. at 15-16 (citing Perkins v. Int '! Paper Co. , 936 F.3d 196, 209 (4th Cir. 2019)). Plaintiff

counters that Perkins is distinguishable because it involved an analysis of a Rule 56 motion rather

than a Rule 12(b)(6) motion. The court disagrees with Plaintiff; a court may find as a matter of

law that either proffered evidence pursuant to Rule 56 or allegations taken as true pursuant to Rule



                                                   11

            Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 11 of 14
12(b)(6) do not rise to the level of severe or pervasive conduct. In fact, in Bonds, the Fourth Circuit

reviewed an order dismissing a hostile work environment claim under Rule 12(b)( 6) by citing prior

opinions evaluating such claims under Rule 56. See Bonds, 629 F.3d at 385 (citing Sunbelt Rentals,

521 F.3d at 315 and Ziskie v. Mineta, 547 F.3d 220, 224 (4th Cir. 2008)). Referencing two

Supreme Court opinions--one evaluating a Rule 56 order and the other a judgment post-trial- the

court concluded that the plaintiffs allegations, taken as true, " f[ e ]11 well short of alleging an

abusive working environment." Id. (citing Burlington N & Santa Fe Ry. Co. v. White , 548 U.S.

53 , 68 (2006) and Oncale v. Sundowner Offshore Servs., 523 U.S. 75 , 80 (1998)).

       Likewise, here, the court finds as a matter of law that Plaintiffs allegations, taken as true,

reflecting that he endured a history of denials for promotion while less qualified white firefighters

were promoted and, in 2019, was denied two opportunities for promotion based on application of

the Administrative Directive, which may not have been applied to white firefighters seeking

promotion, together with allegations that Plaintiff was promoted to Captain in 2006 and to Division

Chief in 2017, do not rise to the level of a hostile work environment, which is described by the

Fourth Circuit as a "workplace ... permeated with discriminatory intimidation, ridicule, and insult

that is sufficiently severe or pervasive to alter the conditions of the victim' s employment and create

an abusive working environment." Boyer-Liberto, 786 F.3d at 277. The alleged conduct, while

serious, is neither severe nor frequent (four promotion denials between 2012 and 2017 and two

denials in 2019 based on the Administrative Directive), not physically threatening, and is not "[so]

extreme [as] to amount to a change in the terms and conditions of employment." Sunbelt Rentals,

521 F.3d at 315 (4th Cir. 2008) (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998)). In other words, Plaintiff has failed to allege that he suffered "situations that a reasonable

jury might find to be so out of the ordinary as to meet the severe or pervasive criterion. That is,



                                                  12

          Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 12 of 14
instances where the environment was pervaded with discriminatory conduct ' aimed to humiliate,

ridicule, or intimidate,' thereby creating an abusive atmosphere." Id. at 316 (quoting Jennings v.

Univ. of North Carolina, 482 F.3d 686, 695 (4th Cir. 2007)); see also Perkins, 936 F.3d at 209

(evidence of disparate treatment in the application of benefits, rankings, shift assignments,

approval of overtime, and enforcement of workplace rules, together with denials of several

promotion requests by Black employee while whites were granted promotions, was insufficient to

rise to the level of the severity and pervasiveness required to constitute a hostile workplace).

       Accordingly, even if Plaintiff had exhausted his required administrative remedies for his

second claim for relief, Plaintiff fails to allege a plausible claim for hostile work environment in

violation of Title VII and his claim is, therefore, dismissed.

V.     Conclusion

       Plaintiff concedes that he does not seek recovery for alleged discriminatory acts that

occurred prior to June 23 , 2019; consequently, to the extent that the Amended Complaint may be

construed to allege Title VII claims based on such conduct, the claims are dismissed. In addition,

Plaintiff fails to demonstrate he exhausted his administrative remedies and, alternatively, he fails

to state a plausible claim for hostile work environment in violation of Title VII; thus, Plaintiffs

second claim for relief is dismissed. Proceeding in this case is Plaintiffs first claim for relief

based on Defendant' s conduct that occurred on or after June 23, 2019.




                                                  13

          Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 13 of 14
      Defendant's Motion for Partial Dismissal of the Amended Complaint [DE 27] 1s

GRANTED as set forth herein.


      SO ORDERED this          l   J- day of~~-,1
                                             ~- - -- - - ' 2021.




                                         rJL; [        rU:-µ,,:.
                                           RICHARD E. MYERS II
                                                                   T
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                             14

        Case 5:20-cv-00135-M Document 37 Filed 04/01/21 Page 14 of 14
